Citation Nr: 9919846	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  99-09 549	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  This matter relating to attorney fees is before the 
Board of Veterans' Appeals (Board) following proceedings at 
the Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.

FINDINGS OF FACT

1.  In decisions of March 1946 and June 1946, the RO denied 
the veteran's claims for service connection for a gastro-
intestinal disability.  

2.  In a decision of May 1996, the Board granted service 
connection for the veteran's irritable bowel syndrome and 
denied the veteran's claims of clear and unmistakable error 
in RO decisions of March 1946 and June 1946.

3.  In May 1996, the RO implemented the Board's decision, 
granting service connection for the veteran's irritable bowel 
syndrome and assigning a 10 percent evaluation, with an 
effective date of November 1, 1990.

4.  In a written fee agreement dated in July 1996, the 
veteran retained the attorney, R. V. C., to provide legal 
services for purposes of VA benefits;  the attorney fee 
agreement of July 1996 provides, in part, for payment of a 
retainer that is not contingent on whether or not the matter 
is resolved in a manner favorable to the claimant.

5.  The veteran and his attorney appealed the Board's 
decision of May 1996 to the Court of Appeals for Veterans 
Claims, and, in a decision of October 1997, the Court of 
Appeals for Veterans Claims decided the matter as follows: 
With regard to the question of clear and unmistakable error 
in the RO's decision of March 1946, the Court affirmed the 
Board's decision; with regard to the question of clear and 
unmistakable error in the RO's decision of June 1946, the 
Court found that the RO's decision of June 1946 was not final 
and, accordingly, dismissed the Board's decision.  

6.  In March 1999, the RO granted an earlier effective date 
of March 7, 1946, for the grant of service connection for the 
veteran's irritable bowel syndrome; the RO awarded the 
veteran past-due benefits as a result of the decision of  
March 1999.

7.  The Board has never made a final decision with respect to 
the issue of entitlement to an earlier effective date for the 
grant of the service connection for the veteran's irritable 
bowel syndrome.


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's March 1999 grant of an 
earlier effective date for the grant of service connection 
for irritable bowel syndrome.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(b),(c),(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In decisions dated in March 1946 and June 1946, the RO denied 
the veteran's claims for service connection for gastro-
intestinal disabilities.

In Novemebr 1990, the veteran applied to reopen his claim, 
and in a decision of December 1990, the RO denied the 
veteran's claim.  The veteran filed a notice of disagreement 
in February 1991.  In April 1992, the veteran claimed clear 
and unmistakable error in the RO decisions of March 1946 and 
June 1946, and in June 1992, the RO denied the claims of 
clear and unmistakable error.  The veteran appealed the RO's 
decision finding no clear and unmistakable error.    

In a decision of May 1996, the Board of Veterans' Appeals 
found that the veteran had presented new and material 
evidence with regard to his claim for service connection for 
a gastro-intestinal disability.  In the same decision, the 
Board granted service connection for the veteran's irritable 
bowel syndrome and denied the veteran's claims of clear and 
unmistakable error in the RO decisions of March 1946 and June 
1946.  In reaching this decision, the Board found that the RO 
decisions of  March 1946 and June 1946 were final because the 
veteran had not appealed the RO decisions.

Based on the Board's May 1996 decision, the RO granted 
service connection for the veteran's irritable bowel syndrome 
and assigned a 10 percent evaluation, with an effective date 
of November 1, 1990.  

In July 1996, the veteran retained the attorney, R. V. C., to 
provide legal services for purposes of VA benefits.  In a 
written agreement, the attorney and the veteran agreed to 
terms of payment that included a retainer of $750 for the 
attorney to initiate work on the case.  The retainer was made 
"payable regardless of any other payment by the Client 
provided for by any other provisions of this agreement."  
The fee agreement also provided an attorney fee of 20 percent 
of past-due benefits payable to the veteran if the attorney 
was "successful in representing the Client."  The terms 
with regard to the contingent fee provided that the $750 
retainer fee would be credited against the 20 percent, so 
that the total fee paid by the client would not exceed 20 
percent of past-due benefits.

The veteran and his attorney appealed the Board's decision of 
May 1996 to the Court of Appeals for Veterans Claims, and, in 
a decision of October 1997, the Court of Appeals for Veterans 
Claims decided the matter as follows: With regard to the 
question of clear and unmistakable error in the RO's decision 
of March 1946, the Court affirmed the Board's decision; with 
regard to the question of clear and unmistakable error in the 
RO's decision of June 1946, the Court found that the RO's 
decision of June 1946 was not final and, accordingly, 
dismissed the Board's decision.  

In March 1999, the RO granted an earlier effective date of 
March 7, 1946, for the grant of service connection for the 
veteran's irritable bowel syndrome; the RO awarded the 
veteran past-due benefits as a result of the decision of 
March 1999.


Analysis

In order to reach a favorable determination on a fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that an attorney or agent may charge 
a claimant or appellant a fee for services before VA, 
including the Board, only if all of the following conditions 
have been met:  1) The fee is for services provided by the 
attorney or agent after a final decision has been promulgated 
by the Board with respect to the issue or issues involved; 2) 
the Notice of Disagreement which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and 3) the attorney or 
agent was retained not later than one year following the date 
of the decision by the Board with respect to the issue or 
issues involved.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(a),(c) (1998).

Under certain circumstances, the Secretary of Veterans 
Affairs may pay a fee for services directly to an attorney 
out of the past-due benefits awarded in a claim, if the 
attorney's fee agreement provides that the total amount of 
the fee payable to the attorney is contingent on whether or 
not the matter is resolved in a manner favorable to the 
claimant.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(h) (1998).

The facts presented in this case raise two issues as to the 
attorney's eligibility for payment of fees from the veteran's 
past-due benefits: First, whether the attorney provided 
services after the Board of Veterans' Appeals promulagated a 
final decision with respect to the issue involved; and 
second, whether the total amount of the fee payable under the 
terms of the attorney's agreement with the veteran is 
contingent on whether or not the matter is resolved in a 
manner favorable to the veteran.   As will be explained in 
greater detail below, the attorney did not provide services 
after the Board's final decision with respect to the issue 
involved, and the total amount of the fee called for in the 
attorney's fee agreement is not contingent on a resolution 
favorable to the veteran.  For these reasons, the attorney is 
not eligible to receive fees in this case.

With regard to whether the attorney provided services after a 
final Board of Veterans' Appeals decision, the documents of 
record show that the past-due benefits in question in this 
case are the result of the RO's decision of March 1999.  In 
that decision, the RO awarded an earlier effective for the 
grant of service connection for the veteran's irritable bowel 
syndrome. 

Although the Board of Veterans' Appeals made a final decision 
in May 1996, the Board's decision did not address the issue 
of entitlement to an earlier effective date for the grant of 
service connection for the veteran's irritable bowel 
syndrome.  In finding as a fact that the veteran had not 
filed a timely appeal following the RO's decision of June 
1946, the Board addressed questions that were relevant to the 
assignment of an effective date.  However, the Board did not 
assign an effective date, and no appeal regarding the 
assignment of the effective date could have been presented to 
the Board in May 1996, as the RO had not yet assigned an 
effective date.

Under the provisions of 38 C.F.R. § 20.609(c)(1), the Board's 
finding of fact with regard to a question relevant to the 
assignment of an effective date does not create circumstances 
under which fees may be charged.  The regulation calls for a 
decision with respect to the "issue or issues" involved, 
and the issue involved in the award of past-due benefits in 
this case was entitlement to an earlier effect date for the 
grant of service connection.  Because the Board of Veteran's 
Appeals did not decide the issue of an earlier effective date 
for the grant of service connection, the requirements for 
charging an attorney fee have not been met.

With regard to the question of whether the total amount of 
the fee payable to the attorney is contingent on resolution 
favorable to the veteran, the claim for attorney fees in this 
case also fails to meet the applicable legal standard.  The 
July 1996 fee agreement requires that a nonrefundable 
"retainer" be paid up front in the amount of $750.00, and 
there is no indication that this up-front fee was intended to 
cover expenses.  See 38 C.F.R. § 20.610 (1998).  Under the 
provisions of 38 U.S.C.A. § 5904(d)(2)(A) (West 1991 & Supp. 
1999), the total amount of the attorney's fee must be 
contingent on whether the matter is resolved favorably for 
the veteran.  See also 38 C.F.R. § 20.609(h)(ii).  Since the 
total amount of the fee payable to the claimant is not 
contingent on whether the matter is resolved in a manner 
favorable to the veteran, the law precludes the payment of 
attorney fees from the veteran's past-due benefits.




ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the March 1999 rating decision that granted an 
earlier effective date, to March 1946, for the veteran's 
service-connected irritable bowel syndrome should be paid by 
VA to the attorney in this case. 





		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


